870 F.2d 655Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond Bradley NOTTINGHAM, Jr., Plaintiff-Appellant,v.FEDERAL BUREAU OF PRISONS, J.J. Clark, Warden, Mr. Beasley,Unit Manager, Mr. Mitzher, Mr. Palmer, Defendants-Appellees.
No. 88-7834.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1989.Decided Feb. 27, 1989.

Raymond Bradley Nottingham, Jr., appellant pro se.
Before PHILLIPS and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Raymond Nottingham, a federal inmate, appeals from an order of the district court denying him leave to proceed in forma pauperis.1   We dismiss the appeal for lack of jurisdiction.


2
The order appealed from was entered on August 31, but Nottingham did not file his notice of appeal until December 8.  Because Nottingham is suing the United States Government and its officers,2 he had 60 days to file his notice of appeal.  Fed.R.App.P. 4(a)(1).  Moreover, this time limit is strictly enforced and is "mandatory and jurisdictional."   United States v. Robinson, 361 U.S. 220, 224 (1961).  Nottingham did not file his notice of appeal for 98 days.  Therefore, his filing was untimely, and we have no jurisdiction to consider this appeal.


3
We have considered the application of Houston v. Lack, 56 U.S.L.W. 4728 (U.S. June 24, 1988) (No. 87-5428), as a means to construe Nottingham's delay in filing as attributable to prison officials.  However, we note that Nottingham has made no assertion in his filings below, or in this Court, that brings his case within Lack.


4
Accordingly, we dismiss the appeal for lack of jurisdiction.3   We dispense with oral argument because the facts and legal contentions are adequately presented in the record on appeal and oral argument would not aid the decisional process.


5
DISMISSED.



1
 The district court denied leave to proceed in forma pauperis based on Nottingham's inmate account records and our decision in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982)


2
 Nottingham is proceeding on the basis of Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971)


3
 We note that the district court properly dismissed this case "without prejudice."    Thus, Nottingham may refile this case as long as he pays any filing fee ordered by the district court